Title: To John Adams from Mathew Carey, 26 January 1814
From: Carey, Mathew
To: Adams, John


				
					Sir
					Philada January 26. 1814
				
				By this day’s mail I forward you a Set of the Naval History, which I request You will place in your library, as a mark of respect & esteem from / Your obt. hble servt.
				
					Mathew Carey
				
				
					I send a Copy for Capt Marston
				
			P.S. I have much alarmed myself respecting the probability of a separation of the states. My friends generally are tranquil on the subject. This does not allay my fears. Will you be so good to communicate your opinion?
				